IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-19-00215-CV

                        IN THE MATTER OF J.R., A JUVENILE




                                From the 74th District Court
                                 McLennan County, Texas
                                 Trial Court No. 2015-110-J


                               MEMORANDUM OPINION


        Appellant J.R. appeals from an order transferring him from the Texas Juvenile

Justice Department to the Texas Department of Criminal Justice to complete his sentence.

We affirm the trial court’s judgment.

        J.R.’s appointed counsel has filed a first amended motion to withdraw and an

Anders brief in support of the motion asserting that he has diligently reviewed the

appellate record and that, in his opinion, the appeal is frivolous.1 See Anders v. California,




1 Shortly after receiving counsel’s initial motion to withdraw, we issued an order, notifying counsel that
the motion contained an error and ordering counsel to file an amended motion to withdraw correcting the
386 U.S. 738 (1967); In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (original proceeding)

(applying Anders to juvenile proceedings). Counsel's brief evidences a professional

evaluation of the record for error and compliance with the other duties of appointed

counsel.      We conclude that counsel has performed the duties required of appointed

counsel. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.

1978); see also Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); In re Schulman,

252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex.

Crim. App. 1991). An appeal is “wholly frivolous” or “without merit” when it “lacks any

basis in law or fact.” McCoy v. Court of Appeals, 486 U.S. 429, 439 n.10 (1988). After a

review of the entire record in this appeal, we have determined the appeal to be wholly

frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly,

we affirm the trial court's judgment.

        Counsel's first amended motion to withdraw from representation of J.R. is

granted.




issue within twenty-one days of the date of the order. Counsel promptly filed a first amended motion to
withdraw correcting the issue.

In the Matter of J.R., a Juvenile                                                               Page 2
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed; motion granted
Opinion delivered and filed March 23, 2020
[CV06]




In the Matter of J.R., a Juvenile                           Page 3